DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of invention group I (control system) in the reply filed on 12/17/21 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-6, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8864845. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are so broad so as to encompass the patented claims of the patent.

Claim Objections
Claims 2-5, 15-17, 19, and 24 are objected to because of the following informalities:  
Claims 2-5 and 19 have improper grammar.  For example, claim 3 recites: "The control system according to claim 1 further comprising wherein the at least one sensor module comprising at least on inertial measurement unit”. This is not a complete sentence as it reads: it indicates the control system of claim 1 further comprises the sensor module that comprises an IMU...does something.  It also renders doubt as to whether there is proper antecedent basis in the claim, since a sensor module comprising at least one inertial measurement unit has not already been established with antecedence in the claims. The claim should read “The control system according to claim 1 further comprising wherein the at least one sensors module comprises at least one inertial measurement unit” for proper grammar.  Appropriate correction is required for all effected claims.
Claim 5 is additionally objected to because it appears it is missing the word “is” after “at least one accelerometer”. 
Claim 15 is objected to for having improper antecedent basis for “the determined change in orientation” and “at least one body motion input signal”.
Claim 16 is objected to for referring to “the first orientation” with improper antecedent basis. It isn’t clear what has this first orientation or the second orientation. 
Claim 17 is objected to for referring to “the rate of change in orientation” with improper antecedent basis, and also since it isn’t clear what has a rate of change in orientation. 
Claim 19 is objected to for referred to “at least three axis” when it is understood “axes” is the pleural of “axis”. 
Claim 24 appears to be a run-on sentence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 15, and 18 are indefinite for referring to “at least one body input signal”, as it is unclear what the “body” refers to. For example, is it the body of the prosthetic device? The body of a user who might be using the prosthetic device? A mobile body not yet defined? Clarification is required. The claim is further indefinite for referring to the device module receiving “at least one body input signal" without making it clear whether it is the same or different from the “at least one body input signal” mentioned previously.  
Claim 2 is indefinite for referring to the device module comprising “at least one prosthetic control mode” but also referring to “a current control mode” of the prosthetic control mode. It is unclear whether the claim means that the “current control mode” is one of the “at least one prosthetic control modes” referred to earlier in the claim, or whether the “current control mode” is a mode of controlling the “at least one prosthetic control modes” to govern switches among themselves. Clarification is required. Further, claim 1 has already established that the device module has “at least one prosthetic control mode”, making the claim even more unclear.  
Claim 6 is indefinite for claiming that the inertial measurement unit includes at least three accelerometers oriented to detect accelerations in three perpendicular axes. It is unclear whether each accelerometer must detect accelerations in each of the three axes, or whether each accelerometer is positioned so that it measures acceleration in one axis, so that in total the three accelerometers collectively measure the acceleration in three perpendicular axes. Clarification is required.  
Claim 9 is indefinite for referring to “the plurality of control modes” with improper antecedent basis. Claim 1, from which this claim depends has not referenced “the 
Claim 10 is indefinite for having improper antecedent basis for “the end point” and “the movement envelope”.  It is unclear how the “end point” has movement. 
Claim 11 is indefinite for having improper antecedent basis for “the end point” and it is unclear how this end point has “movement”.  Further, the claim has improper antecedent basis for ‘the movement envelope”. Further, the claim appears to be an incomplete thought. It simply states the device module commands a movement of an end point along a boundary of a movement envelope, and that the body input signal would require movement outside the movement envelope…..to do what? It is unclear what the body input signal requires movement outside a movement envelope for (e.g. to create a command? to signal something? to register a signal?). Clarification is required.
Claim 12 is indefinite for having improper antecedent basis for “the plurality of prosthetic control modes”. It is unclear what this is referring to. Further, the claim refers to controlling movement of a “prosthetic hand”. It is unclear whether the prosthetic hand is actually what the “prosthetic device” established in claim 1 is, or whether this is different from the prosthetic device that the control system is designed for. Clarification is required. 
Claim 13 is indefinite, similarly to claim 12 above, for referring to "a prosthetic wrist” when it is unclear whether this is actually the “prosthetic device” established in claim 1 or a completely separate prosthetic that is unrelated to the control system.
Claim 14 is indefinite for referring to the finesse mode including “a plurality of grips” controlling movement of the prosthetic hand. It appears the claim is positively hand has a grip on an object…a tire has a grip on the road). Clarification is required. 
Claim 15 is indefinite for claiming that the device module commands the actuator “in accordance with the determined change in orientation” when it isn’t clear what has a change in orientation, what is determining a change in the orientation, and how a change in something’s orientation would affect the actuator control. 
Claims 1, 2, 10, and 11 are further indefinite for referring to “the device module” when claims 1 and 15 have established “at least one device module”. The claims should be consistent throughout, and either establish that there is only one device module, or maintain references to “the at least one device module”. Clarification is required. 
Claim 7 is indefinite for referring to “the sensor module” when claim 1 has established antecedent basis for "the at least one sensor module". See the rejection directly above with regards to "the device module" for explanation. Clarification is required. 
Claim 19 is indefinite because it is unclear whether the two accelerometers and the at least one gyroscope detect orientation about at least three axes, or whether the gyroscope (not the accelerometers) does the detection about the at least three axes. Clarification is required. 
Claim 20 is indefinite for referring to “the sensor module” when the claim from which this depends indicates there is “at least one sensor module”, making it unclear which of the sensor modules is being referenced. Clarification is required. 
Claim 21 is indefinite for referring to “the sensor module” when the claim from which this depends indicates there is “at least one sensor module”, making it unclear which of the sensor modules is being referenced. Clarification is required. 
Any remaining claims are indefinite for depending on an indefinite claim. 

Claims 1-6, 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The independent claims (1, 18) indicate a “sensor module”, a “device module”, and an “actuator” where the device module receives information and “commands” the actuator accordingly. Accordingly, the “device module” of the claim is missing an essential element, namely a processor or computer that can do the “receiving” of information and the “commanding”.  Likewise, claim 2 omits essential elements for referring to the “device module” further comprising various “modes” such as a prosthetic control mode” and a “current control mode”.  Remaining claims are rejected for not including those essential elements of the device module.

Priority
At least claims 5-6, 10-11, 15-17, 19-24 have a priority date of 02/16/10 because they contain subject matter not disclosed in the parent application 12/027116.
 
claims 7-8 have a priority date of 09/30/09 because they contain subject matter not disclosed in the parent applications 60/899834, 60/963638, 12/027116, and 61/168832.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 9-10, 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sears et al. (US 5888213 A) hereinafter known as Sears.
claim 1 Sears discloses a control system for a prosthetic device (Column 1 lines 32-34) comprising:
at least one sensor module adapted to receive at least one body input signal (Column 1 lines 34-40); 
at least one device module having at least one prosthetic control mode (Column 4 lines 44-50), the device module being in communication with the at least one sensor module (Column 1 lines 40-44, Column 5 lines 24-26); and 
at least one actuator of the prosthetic device configured to receive commands from the device module (Column 5 lines 32-34),
wherein the device module receives at least one body input signal from the at least one sensor module and commands the at least one actuator in accordance with the at least one body input signal (Column 6 lines 44-47, Column 1 lines 18-21, and Column 1 lines 34-44).
Regarding claim 2 Sears discloses the control system of claim 1 substantially as is claimed,
wherein Sears further discloses the at least one device module commands the at least one actuator in accordance with the at least one body input signal and a current control mode of the at least one prosthetic control mode (see the rejection to claim 1 above; further see Column 9 lines 54-67 and Column 10 lines 1-29: the actuator responds to the input signal depending on the mode the prosthesis is in (for example the prosthesis will respond differently depending on how the user has self-calibrated the prosthesis and its sensitivities).
claim 9 Sears discloses the control system of claim 1 substantially as is claimed,
wherein Sears further discloses the plurality of control modes includes a bulk mode controlling movement of an end point of the prosthetic device within a movement envelope (Column 2 lines 64 - Column 3 line 2; any of the functions described (re elbow flexion/extension, hand opening/closing, wrist pronation/supination) are considered a “bulk mode” that controls movement of an “end point” (which can be the wrist, fingers, etc) within a movement envelope (considered to be defined by the limits of the length or rotational limits of the prosthesis)).
Regarding claim 10 Sears discloses the control system of claim 1 substantially as is claimed,
wherein Sears further discloses the device module commands a movement of the end point within the movement envelope in accordance with the at least one body input signal (Column 2 lines 64 - Column 3 line 2; any of the functions described (re elbow flexion/extension, hand opening/closing, wrist pronation/supination) are considered a “bulk mode” that controls movement of an “end point” (which can be the wrist, fingers, etc) within a movement envelope (considered to be defined by the limits of the length or rotational limits of the prosthesis); Column 4 lines 44-50 signal inputs trigger mode switching and movement (Column 9 lines 54-56)).
Regarding claim 12 Sears discloses the control system of claim 1 substantially as is claimed,

Regarding claim 13 Sears discloses the control system of claim 12 substantially as is claimed,
wherein Sears further discloses wherein the finesse mode additionally controls movement of a prosthetic wrist (Column 9 line 61: wrist movement).
Regarding claim 14 Sears discloses the control system of claim 12 substantially as is claimed,
wherein Sears further discloses the finesse mode includes a plurality of grips controlling movement of the prosthetic hand (Column 9 lines 60-62; hand movement; Column 2 line 67; hand opening and closing (a closed grip, or an open/loose grip)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sears as is applied above in view of Pasolini  (US 20040267379 A1).
Regarding claims 3-4 Sears discloses the control system of claim 1 substantially as is claimed,
but is silent with regards to the sensor module comprising an IMU.
claims 3-4 Pasolini teaches utilizing an inertial sensor ([0016]) being utilized in a prosthesis (that IMU comprising at least one accelerometer (clm 4) (It is presumed to be inherent that an IMU comprises an accelerometer). Sears and Pasolini are involved in the same field of endeavor, namely prosthetics. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Sears by utilizing any known sensor in the art, namely an IMU as is taught by Pasolini as a successful and known alternative type of sensor for communicating input commands to the control system. 
Regarding claim 5 the Sears Pasolini Combination teaches the control system of claim 3 substantially as is claimed,
wherein the Combination teaches the inertial measurement unit comprises at least one accelerometer configured to detect accelerations in three perpendicular axes (it is presumed to be inherent that an accelerometer within an IMU can detect acceleration in three perpendicular axes).
Regarding claim 6 the Sears Pasolini Combination teaches the control system of claim 3 substantially as is claimed,
but is silent with regards to the number of accelerometers.
However, regarding claim 6 it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system f the Sears Pasolini Combination by including at least three accelerometers within the IMU that can detect accelerations in three perpendicular axes, as an equivalent to one accelerometer detecting accelerations in three perpendicular .

Claims 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sears as is applied above in view of Singer  et al. (US 5252102 A) hereinafter known as Singer.
Regarding claim 11 Sears discloses the control system of claim 1 substantially as is claimed,
but is silent with regards to the device module commanding movement of the end point along a boundary of the movement envelope when the input signal would require movement outside the body envelope.
However, regarding claim 11 Singer teaches a prosthesis control system that includes movement only up to the boundary of the defined movement limitations even when a signal would require movement outside the movement envelope (Column 6 line 61- Column 7 line 8). Sears and Singer are involved in the same field of endeavor, namely control systems for prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Sears by ensuring the device does not move beyond its established boundaries as is taught by Singer in order to maintain a properly functioning prosthesis that functions only in the intended manner, and so extraneous movement signals will not affect the user.

Claims 18-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mavroidis et al. (US 6379393 B1) hereinafter known as Mavroidis as is applied above in view of Jonsson et al. (US 20060135883 A1) hereinafter known as Jonsson.
Regarding claim 18 Mavroidis discloses a system for control of a prosthetic device comprising:
at least one sensor module (Column 3 lines 34-36); 
a device module in communication with the sensor module (Column 3 line 37); and 
at least one actuator configured to receive commands from the device module (Column 3 lines 37-38);
wherein the sensor module sends body input signals to the device module (Column 3 lines 34-37), and 
the device module sends commands to the actuator of the device based on the body input signals from the sensor module (Column 3 lines 37-39);
but is silent with regards to the sensor module comprising an inertial measurement unit (IMU) which detects orientation. 
However, regarding claim 18 Jonsson teaches utilizing an inertial sensor ([0062], [0065]) in a prosthesis. Mavroidis and Jonsson are involved in the same field of endeavor, namely methods of prosthetic control. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Mavroidis by utilizing any known sensor in the art, 
Regarding claim 19 the Mavroidis Jonsson Combination teaches the system of claim 18 substantially as is claimed,
wherein Mavroidis further discloses the measurement unit includes an accelerometer (Abstract), and 
Jonsson further teaches the inertial measurement unit includes at least two accelerometers and at least one gyroscope detecting orientation about at least three axes ([0062], [0065]).
Regarding claim 20 the Mavroidis Jonsson Combination teaches the system of claim 18 substantially as is claimed,
wherein the Combination further teaches the sensor module includes a sensor CPU configured to process the body input signals (Column 3 lines 34-39 the encoding of the data indicates the presence of a CPU (obviously, if not inherently)).
Regarding claim 21 the Mavroidis Jonsson Combination teaches the system of claim 18 substantially as is claimed,
wherein Jonsson further teaches a sensor module which includes a sensor communicator configured to wirelessly transmit the body input signals to the device module ([0035]).
Regarding claim 22 the Mavroidis Jonsson Combination teaches the system of claim 18 substantially as is claimed,

Regarding claim 23 the Mavroidis Jonsson Combination teaches the system of claim 18 substantially as is claimed,
wherein Jonsson further teaches at least one feedback sensor disposed on the prosthetic device in communication with the device module ([0053] a feedback regarding position or movement inherently involves some type of “sensor” which senses said position/movement).
Regarding claim 24 the Mavroidis Jonsson Combination teaches the system of claim 23 substantially as is claimed,
wherein Jonsson further discloses the at least one feedback sensor sends at least one prosthetic device status signal to the device module ([0053]), and the device module sends commands to the at least one actuator of the prosthetic device based on the at least one prosthetic device status signal ([0053] Jonsson teaches that the movement of the actuator is controlled by the control module and processor, which receives feedback signals of the actuator or prosthetic device. The Examiner understands that the control system of Jonsson provides a looped feedback which accordingly takes into account all the sensor information (including feedback sensor information) into account for integration within the control module to control the actuators. Alternatively the person of ordinary skill in the art at the time the invention was filed would have found it obvious, in light of the Examiner’s reasoning and reading of Jonsson, to ensure that the control .


Claims 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mavroidis in view of Jonsson as is applied above, further in view of Dlugos et al. (US 20070167672 A1) hereinafter known as Dlugos.
Regarding claim 15 Mavroidis discloses a control system for a prosthetic device comprising:
at least one sensor module adapted to receive at least one body motion input signal (Column 3 lines 34-36; an accelerometer is understood to be capable of receiving a body motion input signal); 
a device module having a control mode which is in communication with the sensor module (Column 3 line 37;  any mode of the device module can be understood to be a ‘control mode’); and 
at least one actuator configured to receive commands from the device module (Column 3 lines 37-38);
wherein the sensor module sends at least one body input signal to the device module (Column 3 lines 34-37), and 
the device module sends commands to the actuator of the device based on the body input signals from the sensor module (Column 3 lines 37-39);

the sensor being zeroed.
However, regarding claim 15 Jonsson teaches utilizing an inertial sensor ([0062], [0065]) in a prosthesis. Mavroidis and Jonsson are involved in the same field of endeavor, namely methods of prosthetic control. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control system of Mavroidis by utilizing any known sensor in the art, namely an IMU as is taught by Jonsson as a successful and known alternative type of sensor for communicating input commands to the control system. 
Further, regarding claim 15 Dlugos teaches wherein sensors can be zeroed out before use ([0062]). Mavroidis and Dlugos are involved in the same field of endeavor, namely sensing mechanisms. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Mavroidis Jonsson Combination so that the sensor is zeroed before use such as is taught by Dlugos since the zeroing of sensors ensures their measurments and readings are accurate for each reading. This would be particularly desirable to reduce errors in the sensor, when the control of the prosthetic is being based on the sensor information, as in Mavroidis.
Regarding claim 16 the Mavroidis Jonsson Dlugos Combination teaches the system of claim 15 substantially as is claimed,
wherein the Combination further teaches the device module’s change in orientation determination is between a first and a second orientation (see the .

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mavroidis in view of Jonsson further in view of Dlugos as is applied above, further in view of Martin (US 20040054423 A1).
Regarding claim 17 the Mavroidis Jonsson Dlugos Combination teaches the system of claim 15 substantially as is claimed,
but is silent with regards to the control determining a rate of change in orientation. 
However, regarding claim 17 Martin teaches wherein the rate of change of orientation between two prosthetic parts can be used to control the prosthetic ([0125] angular velocity represents the rate of change of orientation). Mavroidis and Martin are involved in the same field of endeavor, namely prosthetic control. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Mavroidis Jonsson Dlugos Combination so that any factor measured by a sensor was used for prosthetic control including the rate of change of the orientation, such as is taught by Martin. The use of various sensor readings to control prosthetics are well understood in the art and can be used to provide a more precise and confident level of control as opposed to using only one sensor reading (e.g. using both the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/18/22